            Case 2:18-cv-05044-CMR Document 92 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FRANCIS T. GREISER, JR.
                        Plaintiff,
              v.                                      CIVIL ACTION NO. 18-5044
 JOANNE L. DRINKARD, et al.
                        Defendants.

                                           ORDER

       AND NOW, this 2nd day of February 2021, upon consideration of the Motion for Leave

to File a Second Amended Complaint and the Motion to Dismiss, and all of the parties’

responses and replies, and for the reasons stated in the accompanying Memorandum Opinion, it

is hereby ORDERED that:

       1.       Plaintiff’s Motion for Leave to File a Second Amended Complaint [Doc. No. 71]

is DENIED.

       2.       Defendants’ Motion to Dismiss [Doc. No. 73] is GRANTED and all claims are

dismissed as set forth in the Memorandum Opinion.

       3.       The Clerk is directed to CLOSE the case.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    ________________________
                                                    CYNTHIA M. RUFE, J.
